DISSENTING OPINION OP
ME. JUSTICE WOLP.
■Section 3 of the Homestead Act of March 12, 1903, provides:
“That no release, waver (waiver) or conveyance of an estate so exempted shall be valid unless so expressly provided in the instrument of conveyance by such householder, his or her wife or husband, if he or she have one, or unless possession is obtained or given up pursuant to the conveyance, or without the orders of the district court directing the release thereof whenever the exemption is continued to a child or children.”
Immediately it will be seen from the words “that no release ... of an estate so exempted shall be valid unless so expressly provided in the instrument of conveyance by such householder, his or her wife ... or unless possession is obtained or given up pursuant to the conveyance” that a conveyance is valid if possession is obtained or given up pursuant to the conveyance.
*639It is my opinion that in Puerto Rico the owner of a piece of separate property may give np the possession thereof without the consent of his wife; that the owner on selling* a piece of property may abandon the same and put the buyer in possession and that no protest of the wife could prevent the husband from- putting the purchaser in such possession ; that under the Civil Law the domicile of the family prima facie is determined by the husband and the wife is bound to follow him. The exceptions, I think, have no application to this case.
Now, there is no question that this kind of delivery of possession by the husband abandoning the property was not attempted in this case, but the husband made a formal deed of his separate property to José Domingo Rivera.
Section 1351 of the Civil Code (1930 ed.) (Sec. 1365, 1911 ed.) provides:
“A thing sold shall be considered as delivered, when it is placed in the hands and possession of the vendee.
“When the sale should be made by means of a public instrument, the -execution thereof shall be equivalent to the delivery of the thing which is the object of the contract, if in said instrument the contrary does not appear or may be clearly inferred.”
Section 1351, supra, is absolute in its terms and the execution of a formal deed is equivalent to the physical tradition of the property.
The transfer of possession by deed of the property is sometimes spoken of as a symbolic delivery, but the code does not speak of a symbolic delivery but makes the sale by deed equivalent to the actual delivery of possession.
In Fuertes v. Nogueras et al., 32 P.R.R. 264, we said:
■“But even without a lease if the purchaser allows the vendor to remain in possession the right to the possession or the civil possession is transferred.”
And Section 1365 of the Civil Code was cited. What I am saying is that where a formal deed is made, one of the exceptions enumerated by Section 3 would take place.
*640In the case of a husband choosing absolutely to sell his property where he might have had a right of homestead and makes no reservation in the deed of the homestead, he should fall, if there was a right of homestead, within the exception made in Section 3, supra. In the present case no independent right of the wife arose and the only homestead that existed at the time was vested in the husband. And he had the right, I may repeat, either to deliver the thing physically or to make a deed therefor, as he did. Perhaps a different position would be presented if there had been no voluntary deed by the husband; in other words, if a creditor, by mortgage or otherwise, was attempting to execute the property against the will of the husband.
Some aid to this construction may be found from the title of this Act: “An Act to define homestead and to exempt if from forced sale.”
Other things that aid this construction of the statute are as follows:
The property conveyed may be worth less than $500 and then the defendant who attempted to convey a whole piece of separate property could remain in possession of it forever.
But one does not have to travel very far afield other than to consider the actual facts of this case. Something like $1,600 was paid for the property and presumptively, as a matter of fact, it was not worth any more, not including the right of homestead; that everybody concerned probably thought there was an entire conveyance of the property. Then it does not seem just that the wife, after her husband’s death, should obtain another $500 out of the property.
The homestead rigid is under the.law an “estate.” The word is taken from continental American sources. After a “life tenancy” many a person has a reversion. Such a reversion may be considered an “estate.” So may a contingent remainder and other limitations. The right to this “estate” of homestead is not actively exercised until some occasion for its use arises. It is ordinarily an exemption *641against creditors. To say that the purchaser of a piece of property established his homestead therein is to beg the question. A homestead is a remnant of a right of property. It does not attach to a property which has been conveyed away by the act of the sole owner.